DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTE:  The invitation to participate in the Deferred Subject Matter Eligibility Response (DSMER) Pilot Program was sent in error in the Office action mailed 03/03/2022, and is therefore rescinded because the instant application is not eligible for participation in the pilot program. The following is a copy of the previous Office action, which restarts Applicant’s period for reply as of the mailing of this action. Note also that documents accompanying the prior action, such as references, etc., have not been included here and can be found on Public Pair with the 03/03/2022 mailing date. 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 9, 2021 has been entered.

2.	Claims 1-4, 17 and 29 have been amended as requested in the amendment filed April 9, 2021. Following the amendment, claims 1-4, 6-7, 11-17 and 21-29 are pending in the present application.

3.	Claims 1-4, 6-7, 11-17 and 21-29 are under examination in the current office action.
 
Information Disclosure Statement
4.	The information disclosure statement (IDS) filed April 9, 2021 has been considered and the references therein are of record.

Withdrawn Claim Rejections
5.	The rejections of claims 1-4, 6-7, 11-17 and 21-29 under 35 U.S.C. 112(b) as being indefinite, set forth at section 8 of the 12/10/2020 Office action, are withdrawn in view of applicant’s clarifying amendments to the claims.

Maintained and New Claim Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-4, 6-7, 11-17 and 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a method of testing or determining in vivo acute neurotoxicity of a molecule, or selecting or identifying a molecule having tolerable in vivo acute neurotoxicity, comprising measuring calcium oscillations in vitro in neuronal cells contacted with the molecule, wherein the molecule has tolerable in vivo acute neurotoxicity when the neuronal cells in contact with the molecule exhibit calcium oscillations greater than, equal to, or not less than 30% less than vehicle treated control cell oscillations.  Thus, the claimed methods describe the relationship between the level of calcium oscillations produced by neuronal cells in response to a tested molecule and the degree of potential neurotoxicity of the molecule, which is a natural phenomenon or law of nature. 
This judicial exception is not integrated into a practical application because there is nothing else recited in the claims besides the measuring step. The recitation that the molecule is a polynucleotide that comprises a sequence score greater than 0.2 as defined by the formula (#C nucleotides – #G nucleotides)/total # nucleotides in polynucleotide merely defines the tested molecule, and does not rely upon or apply the law of nature. Thus, the judicial exception is not integrated into a practical application because the additional limitations recited in the claims do not impose meaningful limits on practicing the method.
Neurotoxicol. Teratol. 2010, 32(1):16; of record) teaches that calcium signaling in cultured neuronal and glial cells has been employed in the art to determine some of the complex cellular changes induced by pharmacologic neurotoxicants (see top of p. 2). Barhoumi therefore indicates that calcium responses in neuronal cells is a reliable and reproducible measurement which may be applied in a high-throughput fashion to assess cellular responses to toxicants (see abstract). The in vitro measurement of calcium oscillations as a means to assess neurotoxicity of a substance was thus well-understood, routine and conventional in the art at the time of filing. Further, assessing the in vivo tolerability of a test agent, as encompassed by claims 11-15 and 23-27, is a fundamental part of pharmaceutical drug development, and is routinely and conventionally performed for all agents intended for future clinical use in humans.  Finally, the measurement of tubulin intensity in neuronal cells as part of neurotoxicity testing (as in claims 16-17 and 28-29) was also well-understood, routine and conventional in the art, as evidenced by Hong et al. (2012; of record).
	Accordingly, when all of the elements are considered, both individually and in combination, the claims as a whole do not amount to significantly more than the judicial exception. The claims are therefore not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

7.	Claims 1-4, 6-7, 11-15 and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (WO 2013/148260 A1) in view of Barhoumi et al. (Neurotoxicol. Teratol. 2010, 32(1):16), Kaiser et al. (US 7,038,106 B1) and Dravid et al. (Brain Res. 2004, 1006: 8-17; of record). The rejection is maintained for reasons of record and as discussed below.
	The basis of this rejection has been set forth previously (see section 9 of the 12/10/2020 Office action) and therefore will not be fully reiterated here. In brief, Miller et al. teach methods for the treatment of neurodegenerative disease in a subject, such as Alzheimer's disease (AD), comprising administering a Tau antisense compound, thereby inhibiting expression of Tau or modulating the splicing of Tau in the subject (see abstract and [0003]).  Miller teaches screening methods useful for identifying effective antisense oligonucleotides (see [0681]), which methods involve: 1) an in vitro screen in cultured cells to identify oligos that show efficacy and could be used for in vivo knockdown ([0682]), 2) a brain and spinal cord screen wherein antisense oligos are directly injected into the brain parenchyma or ventricles to determine if the oligo is active in the brain (see [0683-0684]), and finally 3) a screen to determine the tolerability of the oligo (see [0685]).
Miller teaches that one concern raised with antisense technology is the potential for toxicity in the brain, and therefore a screening method to assess tolerability of the antisense molecule is necessary. Miller discloses observing the behavior of animals administered the oligos in order to assess the toxicity or in vivo tolerability of a particular oligo (see [0685-0686]), which behavioral tests include observation for any signs of abnormalities, such as loss of weight, weakness, decreased mobility, infection, or ruffled coat (see [0686]). Such teachings address limitations of present claims 11-12, 14, 23-24 and 26. Miller further teaches the use of behavioral memory testing and gait analysis (see [0623], [0714] and [0716]), which tests can be used to evaluate the efficacy and tolerability of a Tau antisense compound and is on point to the limitations of present claims 14-15 and 26-27 with respect to determining the effects of a molecule in a 
Finally, Miller teaches several antisense Tau compounds for potential therapeutic use (see [0626]). Two of these disclosed molecules include ISIS 415883 (SEQ ID NO: 12; TCTTATTAATTATCTGCACC, see [0627]) and ISIS 415885 (SEQ ID NO: 13; CCAGCTTCTTATTAATTATC, see [0628]). Notably, both of these oligos have a sequence score of 0.2 according to the formula recited in instant claims 1 and 3. ISIS 415883 was found to protect mice against PTZ-induced seizures (see [0720]) as well as to shift the Tau isoforms in treated mice from mainly 4R with some 3R Tau to mostly 3R Tau with some 4R Tau (see [0722]).  ISIS 415883 also was demonstrated to have an IC50 of 0.65 nM for inhibiting human Tau exon 10 mRNA expression in vitro (see Example 8 and Table 14). 
Thus, the teachings of Miller provide for both in vitro and in vivo methods for determining the in vivo tolerability and efficacy of a polynucleotide molecule, wherein the polynucleotide has a sequence score of 0.2. However, Miller does not teach that the in vitro testing includes measuring calcium oscillations in neuronal cells which are in contact with the molecule, as required by the present claims.
	Barhoumi et al. teach in vitro methods of using cytosolic calcium (Ca2+) imaging, including measuring Ca2+ oscillations, for assessing the neurotoxicity of various molecules (see abstract). In particular, Barhoumi teaches that dynamic measurements of cellular Ca2+ can be performed by measuring Ca2+ waves and oscillations (see section 4.3.1 at pp. 7-8). According to Barhoumi, the information provided by measuring Ca2+ waves and oscillations is superior to steady state and short term kinetic analysis, and thus allows for more rapid screening and comparison of test molecules (e.g., a toxicant or other biological response modifier) (see section 4.3.2 at p. 9). Thus, the teachings of Barhoumi provide for a method of utilizing the measurement of cellular Ca2+ oscillations for determining the potential toxicity of a molecule in comparison to a control sample.	
Kaiser et al. and Dravid et al. are cumulative and thus are presented together. Consistent with the teachings of Barhoumi, Kasier both discloses and claims methods for screening a compound for pharmacological activity, which method comprises contacting neuronal cells with the compound and measuring the resultant pattern of neural activity (see claim 1 at col. 12 and claim 19 at col. 14), wherein the neural activity is detected as a pattern of calcium oscillation (see claim 2 at col. 13). Kaiser teaches that the addition of the compound results in an increase or decrease in an amplitude of oscillation or alteration in the frequency and/or wave pattern observed (claims 14-15). 
Dravid et al. teach assays for measuring calcium oscillations in primary cultures of neocortical neurons, and that these calcium oscillations in the presence of Mg2+ are primarily initiated by excitatory input from AMPA receptors. Dravid also teaches that removal of Mg2+ from the extracellular media leads to epileptiform activity in hippocampal and neocortical cultured neurons, and can also result in excitotoxic cell death in cortical neurons due to excessive NMDA receptor activation (see p. 15, right column). Thus, one of ordinary skill in the art would have recognized not only the importance of including Mg2+ when studying calcium oscillations in cultured neurons, but also that the presence of magnesium in the neuronal cell cultures allows for AMPA receptor-dependent calcium oscillations to be evaluated, which addresses limitations of present claims 6-7 and 21-22.
It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the in vitro testing method for neurotoxicity as taught by Barhoumi and Kaiser (and the methodology of Dravid) with the in vivo efficacy and tolerability evaluations performed in laboratory animals as taught by Miller and thereby arrive at the presently claimed invention. The motivation to do so is already provided by Miller, who indicates that both in vitro and in vivo methods are used together to evaluate the tolerability of an antisense oligonucleotide molecule useful for treatment of neurodegenerative disease.  The addition of the in vitro high-throughput screening assay according to the combination of Barhoumi, Kaiser and Dravid, which measures calcium oscillations in neuronal cell cultures as a means to assess the potential toxicity of a molecule, to the tolerability assessments performed in animals according to Miller in vivo tolerability screening methods of Miller. This is because the artisan has good reason to pursue the known options within his or her technical grasp to obtain predictable results. Such would amount to the combining of prior art elements according to known methods to yield predictable results.
 
10.	Claims 1-4, 6-7, 11-17 and 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (WO 2013/148260 A1) in view of Barhoumi et al. (Neurotoxicol. Teratol. 2010, 32(1):16), Kaiser et al. (US 7,038,106 B1) and Dravid et al. (Brain Res. 2004, 1006: 8-17; of record) as applied to claims 1-4, 6-7, 11-15 and 21-27 above, and further in view of Hong et al. (Thermo Scientific Application Notes C-An_NT1112, 2012, 3 pages; retrieved from internet 04/27/2020). The rejection is maintained for reasons of record and as discussed below.
	The basis of this rejection has been set forth previously (see section 10 of the 12/10/2020 Office action) and therefore will not be fully reiterated here. The reasons why the combined teachings of Miller, Barhoumi, Kaiser and Dravid render obvious the invention of claims 1-4, 6-7, 11-15 and 21-27 is discussed above. In particular, the combined teachings of the references provide for both in vitro and in vivo models of evaluating the neurotoxicity and tolerability of an antisense Tau oligonucleotide comprising measuring calcium oscillations in vitro and assessing various behavior effects in vivo in a laboratory animal administered the molecule. Miller further teaches that the primary function of Tau is to stabilize microtubules, which are important structural components of the cytoarchitecture within neurons (see [004]). Tau is known to contain multiple binding domains for tubulin (see [0235]).  Thus, one of skill in the art would have recognized that reduction in Tau levels, which could be affected by the Tau 
	Hong et al. teach methods for monitoring synapse formation and neurite morphology in primary neurons as a means for neurotoxicity assessment and drug screening. In particular, Hong teaches that tubulin is a marker for neurites, and can be used to measure responses in neurons to test compounds and to evaluate neurotoxicity.
	Therefore, it would have been obvious to further measure tubulin intensity as taught by Hong in the screening assay for neurotoxicity as taught by the combination of Miller, Barhoumi, Kaiser and Dravid and thereby arrive at the presently claimed invention. The combination of two complementary methods for assessment of the same measure (neurotoxicity) would have been routine and predictable in the art at the time of filing, and therefore obvious. This is because the artisan has good reason to pursue the known options within his or her technical grasp to obtain predictable results. Such would amount to the combining of prior art elements according to known methods to yield predictable results.
Response to Arguments
11.	In the response filed April 9, 2021, applicant traverses the above obviousness rejections and asserts that the present invention is directed to methods comprising measuring calcium oscillations in vitro in neuronal cells in contact with a molecule comprising a polynucleotide having a sequence score greater than or equal to 0.2, wherein the measurements correlate with in vivo acute neurotoxicity of the molecule. According to applicant, Miller does not teach or suggest that tolerable in vivo acute neurotoxicity could be determined by in vitro measurements prior to animal testing, but instead teaches that animal testing is required for assessing the tolerability of antisense oligonucleotides.
	Applicant asserts that applicant’s teachings have been used in hindsight to calculate sequence scores of the ISIS 415883 and ISIS 415885 antisense oligonucleotides used by Miller. With respect to Miller, it is argued that: 1) there is no evidence for a reasonable expectation of success, and no teaching or suggestion that a method comprising in vitro measurements of calcium oscillations could be used to in vivo acute neurotoxicity; 2) there is no teaching or suggestion for correlating a sequence score of a polynucleotide that could be used to predict neurotoxicity of the polynucleotide; and 3) given the variability of the sequence scores of the other polynucleotides taught by Miller (scores of 0.1 or less), there would have been no reason to develop a method according to the present invention comprising polynucleotides having sequence scores greater than or equal to 0.2.
	Applicant contends than none of the Barhoumi, Kaiser, Dravid or Hong overcome Miller’s deficiencies, and none of these references provide any teachings or suggestions regarding in vitro calcium oscillations in neurons contacted with polynucleotides, much less polynucleotides having sequence scores of greater than or equal to 0.2, or the correlation of calcium oscillations and sequence score to tolerable in vivo acute neurotoxicity.

12.	Applicant’s arguments have been fully considered but are not persuasive. The presently claimed methods of claims 1 and 3 are directed to toxicity screening assays wherein the only active method step in each is the measurement of calcium oscillations in vitro in neuronal cells which are in contact with a molecule. The molecule has the property that is a polynucleotide that has a sequence score greater than or equal to 0.2 (i.e., “wherein the molecule comprises a polynucleotide having a sequence score of greater than or equal to 0.2”), but there is nothing in the claim to require that this feature of the polynucleotide molecule be selected or even recognized by the performer of the screening assay. Regardless, because Miller has disclosed the ISIS 415883 and ISIS 415885 antisense molecules, and has disclosed methods for identifying antisense polynucleotides having potent efficacy and no toxicity, using both in vitro and in vivo screens (see [0681]-[0685]) in which the disclosed antisense molecules were tested, Miller has necessarily selected a molecule that comprises a polynucleotide having a sequence score of ≥0.2 as claimed, and therefore fulfills the requirements of the claimed invention. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, there was a clear recognition in Miller that the in vivo tolerability of antisense molecules must be assessed prior to their ultimate therapeutic use. Miller discloses in vivo assessment techniques that are on point to the techniques encompassed by the presently claimed methods (such as in claims 11-15 and 23-27), and also teaches that the efficacy of the antisense molecule may first be assessed using cultured neurons in vitro. The combined teachings of the additional references – Barhoumi, Kaiser, Dravid and Hong – all provide disclosure on in vitro techniques for assessing neurotoxicity of test agents, such as by measuring calcium oscillations and tubulin intensity in cultured neurons, and thus provide for the other elements of the presently claimed invention.
Thus, in response to applicant's argument that there is not teaching, suggestion, motivation and/or expectation of success in using in vitro calcium oscillations in neurons to determine in vivo tolerability of a polynucleotide molecule, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the present case, Barhoumi and Hong teach assays that can be used to determine potential toxicity of test agents in cultured neurons, and Miller teaches a need for determining toxicity of antisense molecules as well as providing at least one means for assessment of in vivo tolerability using behavioral observation testing in animals. Given that it is far less costly, less time consuming, and typically more reproducible to perform assays in vitro versus in vivo, it would have been obvious to have combined the in vitro assay techniques according to Barhoumi, Kaiser, Dravid and Hong in conjunction with the in vivo assessment taught by Miller and thereby arrive at the present invention. 
Miller already teaches in vitro testing using cultured neurons as part of the screening process; this step could simply be expanded to include toxicity testing by in vitro assays are predictable, and can easily be applied to testing of any candidate test agent intended for pharmacological use. Barhoumi even suggests the using measurement of calcium oscillations a high-throughput screening assay technique. Therefore, including the in vitro assay techniques of Barhoumi, Kaiser, Dravid and Hong within the overall screening assessment for efficacy and tolerability of candidate antisense molecules taught by Miller would have been predictable and obvious.  Therefore, the rejections are maintained.

Conclusion
13.	No claims are allowed.

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes:
	Drygin D et al. Sequence-dependent cytotoxicity of second-generation oligonucleotides. Nucleic Acids Res. 2004, 32(22), 6585-6594.
	Hagedorn PH et al. Hepatoxic potential of therapeutic oligonucleotides can be predicted from their sequence and modification pattern. Nucleic Acid Therap. 2013, 23(5), 302-310.
	Sewing S et al. Establishment of a predictive in vitro assay for assessment of the hepatoxic potential of oligonucleotide drugs. PLoS ONE, 2016, 11(7):e0159431.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649